ORDER PER CURIAM. Mita Biswas (Claimant) appeals from the decision of the Labor.and Industrial Relations Commission (Commission) finding her “second quarter 2014 wages are not properly includible in her base period” because the law excludes the most recent completed calendar quarter wages from the benefit calculation. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission properly excluded Claimant’s second quarter 2014 wages in her base period wages in determining her benefits award and the Commission’s decision is supported by sufficient competent and substantial evidence. Welsh v. Mentor Management, Inc., 357 S.W.3d 277, 280 (Mo. App. E.D. 2012). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).